Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
2.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
3. 	Claims 1 and 10 have been amended. No new matter has been introduced.
4. 	No new claim(s) has/have been added. 
5.	Claims 2, 5 – 9, 11 - 21 have been cancelled. 
6.	Pending claims include claims 1, 3 – 4, 10, 22 – 23 (renumbered as claims 1-6).
Response to Arguments
Applicant' s arguments, see pages 4 - 6, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1, 3 – 4, 10, 22 – 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims  1, 3 – 4, 10, 22 – 23 (renumbered as claims 1-6) allowed. The Applicant's arguments (pages 4 - 6) along with the amendments to the most recent set of claims submitted on 07/28/2021 are considered persuasive in their entirety. 

 	“…the AMF receiving from a Session Management Function (SMF) a request to establish User Plane (UP) for a user equipment's (UE's) protocol data unit (PDU) session, wherein the request comprises information indicating an access type; and in response to the request to establish UP for the UE's PDU session, the AMF performing the steps of: determining that a condition is satisfied, wherein determining that the condition is satisfied comprises determining that the UE is in the idle state with respect to both a 3GPP access and a non-3GPP access, wherein the condition is not satisfied if the UE is not in the idle state with respect to both the 3GPP access and the non- 3GPP access; and as a result of determining that the condition is satisfied, initiating paging of the UE by the 3GPP access, wherein the step of initiating paging comprises transmitting to a Radio Access Network
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463